Title: From George Washington to David Ross, Jr., 10 December 1781
From: Washington, George
To: Ross, David, Jr.


                        
                            SirPhiladelphia 10th December 1781
                        
                        I have received your favor of the 22d and 24th of November—I am obliged by the attention which you paid to
                            the Cherokee Chiefs.
                        The Bills which you transmitted have been signed by me and accepted by Mr Morris, and the times of payment
                            stipulated agreeable to your request. Mr Morris returns these Bills to you under a letter from himself in which he
                            proposes the mode of making payment.
                        I have granted a passport for the Brigantine Potomac and have sent it under cover to Mr William Hunter Junr
                            of Alexandria, which he informed me would be most convenient, as you were going up the Country.
                        You may give the British Merchants, of whom Goods were purchased, an assurance that passports to New York
                            shall always be granted to such Vessels as are laden with Tobacco received from you in payment of the public debt. And to
                            make the transaction of this business as expeditious and as little inconvenient as possible I have desired His Excellency
                            the Count de Rochambeau to grant passports in future to such Vessels as you shall certify to him are laden with the kind
                            of goods before mentioned. It will lay with the owners to make the British Merchants give them an assurance that the
                            Vessels will be allowed to return under sanction of a Flag. I am &c.

                    